DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Rodriguez (Reg. No. 60236) on 04/20/2022.The application has been amended as follows: 

1.	(Currently Amended)	A first user equipment (UE) in a wireless communication system, the first UE comprising: 
a processor configured to:
identify a sidelink-primary synchronization signal (S-PSS) based on a first sequencea sidelink-secondary synchronization signal (S-SSS) based on a second sequence
identify
a transceiver operably connected to the processor, the transceiver configured to transmit, to a second UE, the S-SSB including the S-PSS, the S-SSS, the PSBCH and the DMRS for PSBCH over sidelink channels, 
wherein the S-SSB includes two symbols for S-PSS and two symbols for the S-SSS,
wherein the first sequence isdefined based on a predefined value related to cyclic shift, and a sidelink-synchronization identity (SL-SID), 
wherein the predefined value is 22, and


wherein the first sequence for the S-PSS is defined by d_SPSS(n) = 1-2*x(m), m = (n+43*N_GID^SL+22) mod 127, 0 ≤ n <127.

2.	(Currently Amended)	The first UE of Claim 1, wherein: 
the two symbols for the S-PSS are second and third symbols in the S-SSB,
the two symbols for the S-SSS are fourth and fifth symbols in the S-SSB,
a symbol for the PSBCH and the DMRS for the PSBCH is a first symbol in the S-SSB, and
symbols for the PSBCH and the DMRS for the PSBCH are sixth and subsequent symbols in the S-SSB.

3.	(Currently Amended)	The first UE of Claim 1, wherein: 


a length of the first sequence is
a length of the second sequence is


4.	(Canceled)	

5.	(Canceled)	 

6. 	(Currently Amended)	The first UE of Claim 1, wherein: 
the second sequencefor the S-SSS (d_SSSS) isdefined by: 
d_SSSS(n) = (1-2*x_0(n_0))*(1-2*x_1(n_1)), 
n_0 = (n+m_0) mod 127, 
n_1 = (n+m_1) mod 127, 
m_0 = 15*⌊N_ID/112⌋, 
m_1 = N_ID mod 112, 0 ≤ n <127





7.	(Currently Amended)	A second user equipment (UE) in a wireless communication system, the second UE comprising: 
a transceiver configured to receive, from a first UE, a sidelink-synchronization signal and physical broadcast channel block (S-SSB) including a sidelink-primary synchronization signal (S-PSS) a sidelink-secondary synchronization signal (S-SSS) a physical sidelink broadcast channel, PSBCH, and a demodulation reference signal, DMRS, for the PSBCH over sidelink channels; and
a processor operably connected to the transceiver, the processor configured to: 
identify, from the S-SSB,the S-PSS based on a first sequence,the S-SSS based on a second sequence,the PSBCH, and the DMRS for the PSBCH;
wherein the S-SSB includes two symbols for S-PSS and two symbols for the S-SSS,
wherein the first sequence isdefined based on a predefined value related to cyclic shift, and a sidelink-synchronization identity (SL-SID),
wherein the predefined value is 22, and


wherein the first sequence for the S-PSS is defined by: 
d_SPSS(n) = 1-2*x(m), m = (n+43*N_GID^SL+22) mod 127, 0 ≤ n <127.

8.	(Currently Amended)	The second UE of Claim 7, wherein: 
the two symbols for the S-PSS are second and third symbols in the S-SSB,
the two symbols for the S-SSS are fourth and fifth symbols in the S-SSB,
a symbol for the PSBCH and the DMRS for the PSBCH is a first symbol in the S-SSB, and
symbols for the PSBCH and the DMRS for the PSBCH are sixth and subsequent symbols in the S-SSB.

9.	(Currently Amended)	The second UE of Claim 7, wherein: 


a length of the first sequence is
a length of the second sequence is
the predefined value is related to a maximum distance from cyclic shifts used for a primary synchronization signal (PSS). 

10. 	(Canceled)	

11	(Canceled)	 

12.	(Currently Amended)	The second UE of Claim 7, wherein: 
the second sequence corresponding to the S-SSS (d_SSSS) isdefined by: 
d_SSSS(n) = (1-2*x_0(n_0))*(1-2*x_1(n_1)), 
n_0 = (n+m_0) mod 127, 
n_1 = (n+m_1) mod 127, 
m_0 = 15*⌊N_ID/112⌋, 
m_1 = N_ID mod 112, 0 ≤ n <127





13.	(Currently Amended)	A method for operating a first user equipment (UE) in a wireless communication system, the method comprising: 
identifying a sidelink-primary synchronization signal (S-PSS) based on a first sequencea sidelink-secondary synchronization signal (S-SSS) based on a second sequence
identifying
transmitting, to a second UE, the S-SSB including the S-PSS, the S-SSS, the PSBCH, and the DMRS for the PSBCH over sidelink channels,
wherein the S-SSB includes two symbols for S-PSS and two symbols for the S-SSS,
wherein the first sequence isdefined based on a predefined value related to cyclic shift, and a sidelink-synchronization identity (SL-SID),
wherein the predefined value is 22, and


wherein the first sequence for the S-PSS is defined by: 
d_SPSS(n) = 1-2*x(m), m = (n+43*N_GID^SL+22) mod 127, 0 ≤ n <127.

14.	The method of Claim 13, wherein: 
the two symbols for the S-PSS are second and third symbols in the S-SSB,
the two symbols for the S-SSS are fourth and fifth symbols in the S-SSB,
a symbol for the PSBCH and the DMRS for the PSBCH is a first symbol in the S-SSB, and
symbols for the PSBCH and the DMRS for the PSBCH are sixth and subsequent symbols in the S-SSB.

15.	(Currently Amended)	The method of Claim 13, wherein: 


a length of the first sequence is
a length of the second sequence is


16.	(Canceled)	

17.	(Canceled)	
 
18.	(Currently Amended)	The method of Claim 13, wherein: 
the second sequencefor the S-SSS (d_SSSS) isdefined by: 
d_SSSS(n) = (1-2*x_0(n_0))*(1-2*x_1(n_1)), 
n_0 = (n+m_0) mod 127, 
n_1 = (n+m_1) mod 127, 
m_0 = 15*⌊N_ID/112⌋, 
m_1 = N_ID mod 112, 0 ≤ n <127



.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a physical sidelink broadcast channel (PSBCH), and a demodulation reference signal (DMRS) for the PSBCH; a transceiver operably connected to the processor, the transceiver configured to transmit, to a second UE, the S-SSB including the S-PSS, the S-SSS, the PSBCH and the DMRS for PSBCH over sidelink channels, 
wherein the S-SSB includes two symbols for S-PSS and two symbols for the S-SSS, wherein the first sequence is
wherein the predefined value is 22, and wherein the first sequence for the S-PSS is defined by d_SPSS(n) = 1-2*x(m), m = (n+43*N_GID^SL+22) mod 127, 0 ≤ n <127.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,7 and 13. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468